UNITED STATES SECURITIES AND EXCHANGE COMMISSION SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [X] Filed by a Party other than the Registrant [] Check the appropriate box: [X]Preliminary Proxy Statement [ ]Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ ]Definitive Proxy Statement [ ]Definitive Additional Materials [ ]Soliciting Material Under Rule 14a-12 KEYSTONE MUTUAL FUNDS (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): [X]No fee required. [ ]Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [] Fee paid previously with preliminary materials. [] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously.Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1)Amount Previously Paid: 2)Form, Schedule or Registration Statement No.: 3)Filing Party: 4)Date Filed: fb.us.9206438.05 KEYSTONE LARGE CAP GROWTH FUND a series of KEYSTONE MUTUAL FUNDS 3600 Minnesota Drive Suite 70 Edina, MN55345 NOTICE OF SPECIAL MEETING OF SHAREHOLDERS SCHEDULED FOR DECEMBER 18, 2012 To the Shareholders of the Keystone Large Cap Growth Fund: A special meeting of shareholders (the “Meeting”) of the Keystone Large Cap Growth Fund (the “Fund”), a series of Keystone Mutual Funds, will be held on December 18, 2012, at 10:00 a.m. Central time, at the offices of Keystone Mutual Funds, 3600 Minnesota Drive, Suite 70, Edina, MN55345, to consider the following: 1. A proposal to approve an Agreement and Plan of Reorganization, which provides for: (a) the transfer of all the assets and liabilities of the Fund to the MainStay Cornerstone Growth Fund (the “Acquiring Fund”), a newly formed series of MainStay Funds Trust (“MainStay Funds Trust”), in exchange for shares of the Acquiring Fund; and (b) the distribution of the shares of the Acquiring Fund pro rata by the Fund to its shareholders in complete liquidation of the Fund. 2. Any other business that properly comes before the Meeting and any adjournments thereof. Only shareholders of record as of the close of business on September 27, 2012, are entitled to receive this notice and vote at the Meeting and any adjournments thereof.Whether or not you expect to attend the meeting, please complete and return the enclosed proxy ballot (voting instruction card). Your vote is important, no matter how many shares you own.Even if you plan to attend the Special Meeting, to help ensure that your vote is represented, please either complete, date, sign and return the enclosed proxy card(s) by mailing it in the enclosed postage-paid envelope or follow the instructions to vote by phone or via the Internet.You may revoke your proxy at any time before it is actually voted by providing written notice of your revocation to the undersigned, by submitting a subsequent proxy or by voting in person at the Meeting. By Order of the Board of Trustees of Keystone Mutual Funds Andrew S. Wyatt President, Keystone Mutual Funds , 2012 Important Notice Regarding the Availability of Proxy Materials for the Shareholder Meeting to be held on December 18, 2012 This Proxy Statement and copies of the Fund’s most recent annual and semi-annual reports to shareholders are available at www. or by contacting the Fund (toll-free) at 1-[866-596-FUND]. fb.us.9206438.05 KEYSTONE LARGE CAP GROWTH FUND a series of KEYSTONE MUTUAL FUNDS 3600 Minnesota Drive, Suite 70 Edina, MN 55345 , 2012 Dear Shareholder, We have called a special meeting of shareholders (the “Meeting”) of the Keystone Large Cap Growth Fund (the “Fund”), a series of Keystone Mutual Funds, to be held on December 18, 2012, at 10:00 a.m. Central time, at the offices of Keystone Mutual Funds, 3600 Minnesota Drive, Suite 70, Edina, MN 55345, to consider the following: 1. A proposal to approve an Agreement and Plan of Reorganization (the “Reorganization Plan”), which provides for: (a) the transfer of all the assets and liabilities of the Fund to the MainStay Cornerstone Growth Fund (the “Acquiring Fund”), a newly formed series of MainStay Funds Trust, in exchange for shares of the Acquiring Fund; and (b) the distribution of the shares of the Acquiring Fund pro rata by the Fund to its shareholders in complete liquidation of the Fund (the “Reorganization”). 2. Any other business that properly comes before the Meeting and any adjournments or postponements thereof. The Board of Trustees of Keystone Mutual Funds (the “Keystone Board”) has unanimously approved the Reorganization and the Reorganization Plan; however, shareholder approval is required to proceed.The Keystone Board believes that the proposal is in the best interests of shareholders, and recommends that you vote in favor of the proposal. The Keystone Board has fixed the close of business on September 27, 2012 as the Record Date for determination of shareholders of the Fund entitled to notice of, and to vote at, the Meeting, or any adjournments or postponements thereof. The proposed reorganization is not expected to have any adverse federal or state tax consequences to the Fund or its shareholders. Your vote is very important regardless of the size of your holdings in the Fund.Whether or not you expect to be present at the Meeting, please complete the enclosed proxy card and return it promptly in the enclosed envelope.You may also vote on the Internet or by telephone; please see the enclosed Proxy Statement for details.Please refer to the section of the enclosed Proxy Statement entitled “Information on Voting” for more information. Thank you for taking the time to consider this important reorganization proposal and for your continuing investment in the Fund.If you have any questions regarding the proposed reorganization to be voted on, please do not hesitate to call 1---]. Very truly yours, Name: Andrew S. Wyatt Title:President fb.us.9206438.05 INSTRUCTIONS FOR SIGNING PROXY CARDS The following general rules for signing proxy cards may be of assistance to you and may help avoid the time and expense involved in validating your vote if you fail to sign your proxy card properly. 1. INDIVIDUAL ACCOUNTS:Sign your name exactly as it appears in the registration on the proxy card. 2. JOINT ACCOUNTS:Both parties must sign: the names of the parties signing should conform exactly to the names shown in the registration on the proxy card. 3. ALL OTHER ACCOUNTS:The capacity of the individual signing the proxy card should be indicated unless it is reflected in the form of registration. For example: REGISTRATION VALID CORPORATE ACCOUNTS ABC Corp.
